730 F.2d 945
UNITED STATES of Americav.Robert FLANAGAN, James Keweshan, Sidney Landis and ThomasMcNamee, Appellants.
No. 81-3116.
United States Court of Appeals,Third Circuit.
Submitted Pursuant to Third CircuitRule 12(6)March 26, 1984.
Decided April 12, 1984.

Appeal from United States District Court, Eastern District of Pennsylvania;  Alfred L. Luongo, Judge.


1
Bruce L. Thall, Sprague & Rubenstone, Philadelphia, Pa., for appellants.


2
Luther E. Weaver, III, Peter F. Schenck, Asst. U.S. Attys., Philadelphia, Pa., for appellee.


3
OPINION ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


4
Before GIBBONS and HUNTER, Circuit Judges, and THOMPSON, District Judge*.

GIBBONS, Circuit Judge:

5
When this appeal was first considered the governing precedents in this court established that orders disqualifying counsel were collaterally final.    See e.g., United States v. Miller, 624 F.2d 1198, 1199 (3d Cir.1980);  IBM v. Levin, 579 F.2d 271, 277-78 (3d Cir.1978).  Those holdings were not affected by Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 372 n. 8, 101 S.Ct. 669, 672 n. 8, 66 L.Ed.2d 571 (1981).  We affirmed the district court disqualification order 527 F.Supp. 902.    United States v. Flanagan, 679 F.2d 1072 (3d Cir.1982).  The defendants petitioned for certiorari.  The Supreme Court granted certiorari and held that a District Court pretrial disqualification of defense counsel in a criminal prosecution is not immediately appealable under 28 U.S.C. Sec. 1291.  The Court directed that this appeal be dismissed.    Flanagan v. United States, --- U.S. ----, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984).  In compliance with that direction the appeal will be dismissed.



*
 Hon.  Anne E. Thompson, United States District Judge for the District of New Jersey, sitting by designation